Citation Nr: 1101947	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-38 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for bronchitis with asthmatic 
component, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1947 to May 1949. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

Although service connection is only in effect for bronchitis, a 
February 2008 VA treatment record reflects that the Veteran has 
chronic bronchitis with asthmatic component.  Therefore, asthma 
is part of the appellant's service-connected respiratory disorder 
and the issue is as stated on the title page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A February 2010 VA treatment record shows that a course of 
systemic corticosteroids was prescribed for an asthma 
exacerbation.  This record suggests that the Veteran's bronchitis 
with asthmatic component has worsened since an examination was 
conducted in June 2008.  Accordingly, another VA examination is 
necessary.  

Also, the RO only obtained VA records dated from January 2009 to 
April 2010 from the Lebanon VA Medical Center.  Given that the 
Veteran filed his claim in April 2008, the RO should obtain all 
records from April 2007 to January 2009 and since April 2010.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.   The RO should obtain all VA treatment 
records from the Lebanon VA Medical Center 
from April 2007 to January 2009 and since 
April 2010.  Any obtained records should be 
associated with the Veteran's claims file.

2.  Thereafter, the Veteran should be 
afforded a VA pulmonary examination by a 
physician.  The claims folder is to be made 
available to the examiner to review.  In 
accordance with the latest AMIE worksheets 
for rating respiratory disabilities under 
Codes 6600 and 6602, the examiner is to 
provide a detailed review of the appellant's 
pertinent medical history, current 
complaints, and the nature and extent of any 
disability due to bronchitis with asthmatic 
component.  The examiner should indicate 
whether the Veteran has at least monthly 
visits to a physician for required care of 
exacerbations, and/or the frequency of 
courses of systemic (oral or parenteral) 
corticosteroids or immuno- suppressive 
medications. Post-bronchodilator studies are 
required unless the results of the pre-
bronchodilator pulmonary function studies 
(PFTs) are normal or if the examiner 
determines that post-bronchodilator studies 
should not be done and states why.   If there 
is a disparity between the results of the 
different PTFs (FEV-1 and FVC) so that the 
level of evaluation would differ depending on 
which test result is used, the examiner 
should state which test result more 
accurately reflects the level of disability.  
A complete rationale for any opinion offered 
must be provided.

3.  The Veteran is to be notified that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  After the development requested, the RO 
should review the examination report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, the RO must readjudicate the 
issue on appeal, with consideration of 
38 C.F.R. § 4.97, Diagnostic Codes 6600 and 
6602 (bronchial asthma).  If the benefit is 
not granted, the appellant must be furnished 
with a supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



